Case: 18-20708      Document: 00515002892         Page: 1    Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-20708                             FILED
                                  Summary Calendar                       June 19, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

              Plaintiff-Appellee,

v.

ARMANDO RAMIREZ, JR.,

              Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:01-CR-72-2


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges:
PER CURIAM: *
       Armando Ramirez, Jr., federal prisoner # 95736-079, appeals the denial
of his 18 U.S.C. § 3582(c) motion for reduction of sentence and the denial of his
motion for reconsideration.          In his § 3582(c) motion, Ramirez sought a
reduction in the sentence of 324 months of imprisonment that he received
following his 2001 conviction of conspiracy to possess with intent to distribute
five kilograms or more of cocaine and aiding and abetting the possession with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20708    Document: 00515002892     Page: 2   Date Filed: 06/19/2019


                                 No. 18-20708

intent to distribute five kilograms or more of cocaine. The Government seeks
dismissal of the appeal because Ramirez failed to file a timely notice of appeal.
      Ramirez filed his notice of appeal after the expiration of the time for
filing a timely appeal and beyond the time during which the district court could
have granted him an extension upon a showing of either excusable neglect or
good cause. See FED. R. APP. P. 4(b)(1)(A), (b)(4); United States v. Alvarez, 210
F.3d 309, 310 (5th Cir. 2000) (per curiam). Federal Rule of Appellate Procedure
4(b)’s mandatory time limits for filing a notice of appeal in a criminal case are
not jurisdictional. See United States v. Martinez, 496 F.3d 387, 388–89 (5th
Cir. 2007) (per curiam); see also Virgin Islands v. Martinez, 620 F.3d 321, 328
(3d Cir. 2010). We must, however, enforce those limits and dismiss the appeal
where, as here, the Government raises the untimeliness issue. See United
States v. Hernandez-Gomez, 795 F.3d 510, 511 (5th Cir. 2015) (per curiam); see
also Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17–18 (2017).
      Accordingly, Ramirez’s appeal is DISMISSED as untimely.




                                       2